Exhibit 10(a)

SECURITIES PURCHASE AGREEMENT

SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as June 22, 2006, by and
among Universal Food & Beverage Company, a Nevada corporation, with headquarters
located at 3830 Commerce Drive, St. Charles, Illinois 60174 (the ”Company”), and
the investors listed on the Schedule of Buyers attached hereto (individually, a
“Buyer” and collectively, the “Buyers”).

WHEREAS:

A. The Company and each Buyer is executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by
Section 4(2) of the Securities Act of 1933, as amended (the “1933 Act”), and
Rule 506 of Regulation D (“Regulation D”) as promulgated by the United States
Securities and Exchange Commission (the “SEC”) under the 1933 Act.

B. The Company has authorized a new series of senior secured convertible notes
of the Company, which Notes shall be convertible into the Company’s common
stock, $0.01 par value per share (the “Common Stock”), in accordance with the
terms of the Notes.

C. Each Buyer wishes to purchase, and the Company wishes to sell, upon the terms
and conditions stated in this Agreement, (i) at the Closing (as defined below)
Notes in substantially the form attached hereto as Exhibit A, in an aggregate
principal amount as set forth opposite such Buyer’s name in column (3) on the
Schedule of Buyers attached hereto (which aggregate amount for all Buyers shall
be $3,150,000) (the “Notes”) (the Notes as converted, collectively, the
“Conversion Shares”) and (ii) warrants in substantially the form attached hereto
as Exhibit B (the “Warrants”), to acquire up to that number of additional shares
of Common Stock set forth opposite such Buyer’s name in column (4) of the
Schedule of Buyers (as exercised, collectively, the “Warrant Shares”).

D. Contemporaneously with the execution and delivery of this Agreement, the
parties hereto are executing and delivering a Registration Rights Agreement,
substantially in the form attached hereto as Exhibit C (the “Registration Rights
Agreement”), pursuant to which the Company will agree to provide certain
registration rights with respect to the Registrable Securities (as defined in
the Registration Rights Agreement) under the 1933 Act and the rules and
regulations promulgated thereunder, and applicable state securities laws.

E. The Notes, the Conversion Shares, the Warrants and the Warrant Shares are
collectively are referred to herein as the “Securities”.

F. The Notes will rank senior to all outstanding and future indebtedness of the
Company, subject to Permitted Indebtedness (as defined in the Notes) and will be
secured by a perfected security interest in all of the assets of the Company
(subject only to the security interest granted in connection with Existing
Indebtedness) and the stock and assets of each of the



--------------------------------------------------------------------------------

Company’s Subsidiaries (as defined below), as evidenced by the pledge agreement
attached hereto as Exhibit D (the “Pledge Agreement”) and the Security Agreement
attached hereto as Exhibit E (the “Security Agreement”) and the guarantee from
each Subsidiary in the form attached hereto as Exhibit F (the “Guarantees”, and
together with the Pledge Agreement and the Security Agreement, collectively the
“Security Documents”).

NOW, THEREFORE, the Company and each Buyer hereby agree as follows:

1. PURCHASE AND SALE OF NOTES AND WARRANTS.

(a) Notes and Warrants. Subject to the satisfaction (or waiver) of the
conditions set forth in Sections 6(a) and 7(a) below, the Company shall issue
and sell to each Buyer, and each Buyer severally, but not jointly, agrees to
purchase from the Company on the Closing Date (as defined below), (x) a
principal amount of Notes, as is set forth opposite such Buyer’s name in column
(3) on the Schedule of Buyers and (y) Warrants to acquire up to that number of
Warrant Shares as is set forth opposite such Buyer’s name in column (4) on the
Schedule of Buyers (the “Closing”).

(b) Closing. The Closing shall occur at the offices of Schulte Roth & Zabel LLP,
919 Third Avenue, New York, New York 10022. The date and time of the Closing
(the “Closing Date”) shall be 10:00 a.m., New York City time, on the date
hereof, subject to notification of satisfaction (or waiver) of the conditions to
the Closing set forth in Sections 6 and 7 below (or such later date as is
mutually agreed to by the Company and each Buyer). As used herein, “Business
Day” means any day other than Saturday, Sunday or other day on which commercial
banks in The City of New York are authorized or required by law to remain
closed.

(c) Purchase Price. The purchase price for each Buyer (the “Purchase Price”) of
the Notes to be purchased by each such Buyer at each Closing shall be equal to
$1.00 for each $1.00 of principal amount of Notes being purchased by such Buyer
at such Closing.

(d) Form of Payment. On the Closing Date, (A) each Buyer shall pay its aggregate
Purchase Price to the Company for the Notes and the Warrants to be issued and
sold to such Buyer at such Closing, (i) by wire transfer of immediately
available funds in accordance with the Company’s written wire instructions or
(ii) by exchange of bridge notes issued by the Company to one or more of the
Buyers on or after June 1, 2006 and prior to the date hereof and (B) the Company
shall deliver to each Buyer the Notes (in such principal amount as such Buyer
shall request), along with the Warrants (in the ), each duly executed on behalf
of the Company and registered in the name of such Buyer or its designee.

2. BUYER’S REPRESENTATIONS AND WARRANTIES.

Each Buyer represents and warrants with respect to only itself that:

(a) Organization; Authority. Such Buyer is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with the requisite power and authority to enter into and to
consummate the transactions contemplated by the Transaction Documents (as
defined below) to which it is a party and otherwise to carry out its obligations
hereunder and thereunder.

 

- 2 -



--------------------------------------------------------------------------------

(b) No Public Sale or Distribution. Such Buyer is acquiring the Notes and the
Warrants and upon conversion of the Notes and exercise of the Warrants (other
than pursuant to a Cashless Exercise (as defined in the Warrants)) will acquire
the Conversion Shares issuable upon conversion of the Notes and the Warrant
Shares issuable upon exercise of the Warrants, in each case, for its own account
and not with a view towards, or for resale in connection with, the public sale
or distribution thereof, except pursuant to sales registered or exempted under
the 1933 Act; provided, however, that by making the representations herein, such
Buyer does not agree to hold any of the Securities for any minimum or other
specific term and reserves the right to dispose of the Securities at any time in
accordance with or pursuant to a registration statement or an exemption under
the 1933 Act. Such Buyer is acquiring the Securities hereunder in the ordinary
course of its business. Such Buyer does not presently have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
Securities.

(c) Accredited Investor Status. Such Buyer is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D.

(d) Reliance on Exemptions. Such Buyer understands that the Securities are being
offered and sold to it in reliance on specific exemptions from the registration
requirements of United States federal and state securities laws and that the
Company is relying in part upon the truth and accuracy of, and such Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of such Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of such Buyer to acquire the
Securities.

(e) Information. Such Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and materials relating to the offer and sale of the Securities which have been
requested by such Buyer. Such Buyer and its advisors, if any, have been afforded
the opportunity to ask questions of the Company. Neither such inquiries nor any
other due diligence investigations conducted by such Buyer or its advisors, if
any, or its representatives shall modify, amend or affect such Buyer’s right to
rely on the Company’s representations and warranties contained herein. Such
Buyer understands that its investment in the Securities involves a high degree
of risk. Such Buyer has sought such accounting, legal and tax advice as it has
considered necessary to make an informed investment decision with respect to its
acquisition of the Securities.

(f) No Governmental Review. Such Buyer understands that no United States federal
or state agency or any other government or governmental agency has passed on or
made any recommendation or endorsement of the Securities or the fairness or
suitability of the investment in the Securities nor have such authorities passed
upon or endorsed the merits of the offering of the Securities.

(g) Transfer or Resale. Such Buyer understands that except as provided in the
Registration Rights Agreement: (i) the Securities have not been and are not
being registered under the 1933 Act or any state securities laws, and may not be
offered for sale, sold, assigned or transferred unless (A) subsequently
registered thereunder, (B) such Buyer shall have delivered to the Company an
opinion of counsel, by counsel reasonably acceptable to the Company and in form
and substance reasonably satisfactory to the Company, to the effect that such
Securities to

 

- 3 -



--------------------------------------------------------------------------------

be sold, assigned or transferred may be sold, assigned or transferred pursuant
to an exemption from such registration, or (C) such Buyer provides the Company
with reasonable assurance that such Securities can be sold, assigned or
transferred pursuant to Rule 144 or Rule 144A promulgated under the 1933 Act, as
amended, (or a successor rule thereto) (collectively, “Rule 144”); (ii) any sale
of the Securities made in reliance on Rule 144 may be made only in accordance
with the terms of Rule 144 and further, if Rule 144 is not applicable, any
resale of the Securities under circumstances in which the seller (or the Person
(as defined in Section 3(s)) through whom the sale is made) may be deemed to be
an underwriter (as that term is defined in the 1933 Act) may require compliance
with some other exemption under the 1933 Act or the rules and regulations of the
SEC thereunder; and (iii) neither the Company nor any other Person is under any
obligation to register the Securities under the 1933 Act or any state securities
laws or to comply with the terms and conditions of any exemption thereunder. The
Securities may be pledged pursuant to an available exemption from registration
under the 1933 Act in connection with a bona fide margin account or other loan
or financing arrangement secured by the Securities and such pledge of Securities
shall not be deemed to be a transfer, sale or assignment of the Securities
hereunder, and no Buyer effecting a pledge of Securities shall be required to
provide the Company with any notice thereof or otherwise make any delivery to
the Company pursuant to this Agreement or any other Transaction Document (as
defined in Section 3(b)), including, without limitation, this Section 2(g).

(h) Legends. Such Buyer understands that the certificates or other instruments
representing the Notes and the Warrants and, until such time as the resale of
the Conversion Shares and the Warrant Shares have been registered under the 1933
Act as contemplated by the Registration Rights Agreement, the stock certificates
representing the Conversion Shares and the Warrant Shares, except as set forth
below, shall bear any legend as required by the “blue sky” laws of any state and
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of such stock certificates):

NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE [CONVERTIBLE] [EXERCISABLE]
HAVE BEEN][THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN]
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, AND APPLICABLE
STATE SECURITIES LAWS, OR (B) AN OPINION OF COUNSEL, IN A GENERALLY ACCEPTABLE
FORM, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT AND APPLICABLE STATE
SECURITIES LAWS OR (II) UNLESS SOLD PURSUANT TO RULE 144 or RULE 144A UNDER SAID
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED PURSUANT TO AN
AVAILABLE EXEMPTION FROM REGISTRATION UNDER THE 1933 ACT IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.

 

- 4 -



--------------------------------------------------------------------------------

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of the Securities upon which it is
stamped, if, unless otherwise required by state securities laws, (i) such
Securities are registered for resale under the 1933 Act, (ii) in connection with
a sale, assignment or other transfer, such holder provides the Company with an
opinion of counsel, by counsel reasonably acceptable to the Company (with
Schulte Roth & Zabel LLP and Feldman Weinstein & Smith LLP being deemed
acceptable) and in form and substance reasonably satisfactory to the Company, to
the effect that such sale, assignment or transfer of the Securities may be made
without registration under the applicable requirements of the 1933 Act, or
(iii) such holder provides the Company with reasonable assurance that the
Securities can be sold, assigned or transferred pursuant to Rule 144 or Rule
144A.

(i) Validity; Enforcement. This Agreement, the Registration Rights Agreement and
the Security Documents to which such Buyer is a party have been duly and validly
authorized, executed and delivered on behalf of such Buyer and shall constitute
the legal, valid and binding obligations of such Buyer enforceable against such
Buyer in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or to applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation and other similar laws
relating to, or affecting generally, the enforcement of applicable creditors’
rights and remedies.

(j) No Conflicts. The execution, delivery and performance by such Buyer of this
Agreement and the Registration Rights Agreement and the Security Documents to
which such Buyer is a party and the consummation by such Buyer of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Buyer or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Buyer is a party, or (iii) result in a violation of any
law, rule, regulation, order, judgment or decree (including federal and state
securities laws) applicable to such Buyer, except in the case of clauses
(ii) and (iii) above, for such conflicts, defaults, rights or violations which
would not, individually or in the aggregate, reasonably be expected to have a
material adverse effect on the ability of such Buyer to perform its obligations
hereunder.

(k) Residency. Such Buyer is a resident of that jurisdiction specified below its
address on the Schedule of Buyers.

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

The Company represents and warrants to each of the Buyers that:

(a) Organization and Qualification. The Company and its “Subsidiaries” (which
for purposes of this Agreement means any entity in which the Company, directly
or indirectly, owns any of the capital stock or holds an equity or similar
interest) are entities duly organized and validly existing in good standing
under the laws of the jurisdiction in which they are formed, and have the
requisite power and authorization to own their properties and to carry on their
business as now being conducted. Each of the Company and its Subsidiaries is
duly qualified as a foreign entity to do business and is in good standing in
every jurisdiction in which

 

- 5 -



--------------------------------------------------------------------------------

its ownership of property or the nature of the business conducted by it makes
such qualification necessary, except to the extent that the failure to be so
qualified or be in good standing would not have a Material Adverse Effect. As
used in this Agreement, “Material Adverse Effect” means any material adverse
effect on the business, properties, assets, operations, results of operations,
condition (financial or otherwise) or prospects of the Company and its
Subsidiaries, taken as a whole, or on the transactions contemplated hereby and
by the other Transaction Documents or by the agreements and instruments to be
entered into in connection herewith or therewith, or on the authority or ability
of the Company to perform its obligations under the Transaction Documents (as
defined below). The Company has no Subsidiaries, except as set forth on Schedule
3(a). Universal Food and Beverage Company, the Company’s Subsidiary incorporated
in the State of Delaware (the “Delaware Subsidiary”), owns no more than $500 in
assets and has no more than $500 in liabilities and the Company hereby covenants
and agrees that it will cause the Delaware Subsidiary not to transact any
business or operations other than its liquidation and dissolution.

(b) Authorization; Enforcement; Validity. Except as set forth on Schedule 3(b),
the Company has the requisite corporate power and authority to enter into and
perform its obligations under this Agreement, the Notes, the Warrants, the
Registration Rights Agreement, the Security Documents, the Irrevocable Transfer
Agent Instructions (as defined in Section 5(b)), and each of the other
agreements entered into by the parties hereto in connection with the
transactions contemplated by this Agreement (collectively, the “Transaction
Documents”) and to issue the Securities in accordance with the terms hereof and
thereof. Except as set forth on Schedule 3(b), the execution and delivery of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby, including, without limitation, the
issuance of the Notes, the reservation for issuance and the issuance of the
Conversion Shares issuable upon conversion of the Notes, the issuance of the
Warrants and the reservation for issuance and issuance of the Warrant Shares
issuable upon exercise of the Warrants, and the granting of a security interest
in the Collateral (as defined in the Security Documents) have been duly
authorized by the Company’s Board of Directors and (other than the filing with
the SEC of one or more Registration Statements in accordance with the
requirements of the Registration Rights Agreement and any other filings as may
be required by any state securities agencies) no further filing, consent, or
authorization is required by the Company, its Board of Directors or its
stockholders. This Agreement and the other Transaction Documents of even date
herewith have been duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies and except as rights to indemnification and to contribution may be
limited by federal or state securities law.

(c) Issuance of Securities. Except as set forth on Schedule 3(c), the issuance
of the Notes and the Warrants are duly authorized and upon issuance in
accordance with the terms of the Transaction Documents shall be free from all
taxes, liens and charges with respect to the issue thereof. As of the applicable
Closing, the Company shall have reserved from its duly authorized capital stock
not less than the sum of 110% of the maximum number of shares of Common Stock
issuable (i) upon conversion of the Notes issuable at such Closing and issued in
any prior Closing (assuming for purposes hereof, that the Notes are convertible
at the Conversion

 

- 6 -



--------------------------------------------------------------------------------

Price and without taking into account any limitations on the conversion of the
Notes set forth in the Notes) and (ii) upon exercise of the Warrants issuable at
such Closing and issued in any prior Closing (without taking into account any
limitations on the exercise of the Warrants set forth in the Warrants). Upon
issuance or conversion in accordance with the Notes or exercise in accordance
with the Warrants, as the case may be, the Conversion Shares and the Warrant
Shares, respectively, will be validly issued, fully paid and nonassessable and
free from all preemptive or similar rights, taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. Assuming the accuracy of each of the
representations and warranties of the Buyers set forth in Section 2 of this
Agreement, the offer and issuance by the Company of the Securities is exempt
from registration under the 1933 Act.

(d) No Conflicts. The execution, delivery and performance of the Transaction
Documents by the Company and the consummation by the Company of the transactions
contemplated hereby and thereby (including, without limitation, the issuance of
the Notes and the Warrants and reservation for issuance and the issuance of the
Conversion Shares and the Warrant Shares) and the granting of a security
interest in the Collateral will not (i) result in a violation of the Certificate
of Incorporation (as defined in Section 3(r)) of the Company or any of its
Subsidiaries, any capital stock of the Company or Bylaws (as defined in
Section 3(r)) of the Company or any of its Subsidiaries or (ii) conflict with,
or constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which the Company or any of its Subsidiaries is a party, or
(iii) result in a violation of any law, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and the
rules and regulations of the OTC Bulletin Board (the “Principal Market”)
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected.

(e) Consents. Except as disclosed on Schedule 3(e), neither the Company nor any
of its Subsidiaries is required to obtain any consent, authorization or order
of, or make any filing or registration with, any court, governmental agency or
any regulatory or self-regulatory agency or any other Person in order for it to
execute, deliver or perform any of its obligations under or contemplated by the
Transaction Documents, in each case in accordance with the terms hereof or
thereof, except for the following consents, authorizations, orders, filings and
registrations (none of which is required to be filed or obtained before the
applicable Closing): (i) the filing of appropriate UCC financing statements with
the appropriate states and other authorities pursuant to the Pledge and Security
Agreement, (ii) the filing with the SEC of one or more Registration Statements
in accordance with the requirements of the Registration Rights Agreement and
(iii) the filing of a listing application for the Conversion Shares and Warrant
Shares with the Principal Market, which shall be done pursuant to the rules of
the Principal Market. The Company and its Subsidiaries are unaware of any facts
or circumstances that might prevent the Company from obtaining or effecting any
of the registration, application or filings pursuant to the preceding sentence.
The Company is not in violation of the listing requirements of the Principal
Market and has no knowledge of any facts that would reasonably lead to delisting
or suspension of the Common Stock in the foreseeable future.

 

- 7 -



--------------------------------------------------------------------------------

(f) Acknowledgment Regarding Buyer’s Purchase of Securities. The Company
acknowledges and agrees that each Buyer is acting solely in the capacity of
arm’s length purchaser with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and that no Buyer is (i) an officer
or director of the Company, (ii) an “affiliate” of the Company (as defined in
Rule 144 of the 1933 Act) or (iii) to the knowledge of the Company, a
“beneficial owner” of more than 10% of the shares of Common Stock (as defined
for purposes of Rule 13d-3 of the Securities Exchange Act of 1934, as amended
(the “1934 Act”)). The Company further acknowledges that no Buyer is acting as a
financial advisor or fiduciary of the Company or any of its Subsidiaries (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby, and any advice given by a Buyer or
any of its representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to such Buyer’s purchase of the Securities. The Company further
represents to each Buyer that the Company’s decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives.

(g) No General Solicitation; Placement Agent’s Fees. Neither the Company, nor
any of its affiliates, nor any Person acting on its or their behalf, has engaged
in any form of general solicitation or general advertising (within the meaning
of Regulation D) in connection with the offer or sale of the Securities. The
Company shall be responsible for the payment of any placement agent’s fees,
financial advisory fees, or brokers’ commissions (other than for persons engaged
by any Buyer or its investment advisor) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
attorney’s fees and out-of-pocket expenses) arising in connection with any such
claim. The Company has not engaged any placement agent or other agent in
connection with the sale of the Securities.

(h) No Integrated Offering. None of the Company, its Subsidiaries, any of their
affiliates, and any Person acting on their behalf has, directly or indirectly,
made any offers or sales of any security or solicited any offers to buy any
security, under circumstances that would require registration of any of the
Securities under the 1933 Act or cause this offering of the Securities to be
integrated with prior offerings by the Company for purposes of the 1933 Act or
any applicable stockholder approval provisions, including, without limitation,
under the rules and regulations of any exchange or automated quotation system on
which any of the securities of the Company are listed or designated, which in
any case, would require registration of any of the Securities under the 1933
Act. None of the Company, its Subsidiaries, their affiliates and any Person
acting on their behalf will take any action or steps referred to in the
preceding sentence that would require registration of any of the Securities
under the 1933 Act or cause the offering of the Securities to be integrated with
other offerings.

(i) Dilutive Effect. The Company understands and acknowledges that the number of
Conversion Shares issuable upon conversion of the Notes, and, the Warrant Shares
issuable upon exercise of the Warrants will increase in certain circumstances.
The Company further acknowledges that its obligation to issue Conversion Shares
upon conversion of the Notes in accordance with this Agreement and the Notes and
its obligation to issue the Warrant Shares upon exercise of the Warrants in
accordance with this Agreement and the Warrants is, in each case, absolute and
unconditional regardless of the dilutive effect that such issuance may have on
the ownership interests of other stockholders of the Company.

 

- 8 -



--------------------------------------------------------------------------------

(j) Application of Takeover Protections; Rights Agreement. The Company and its
Board of Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Certificate of Incorporation or the laws of
the state of its incorporation which is or could become applicable to any Buyer
as a result of the transactions contemplated by this Agreement, including,
without limitation, the Company’s issuance of the Securities and any Buyer’s
ownership of the Securities. The Company has not adopted a stockholder rights
plan or similar arrangement relating to accumulations of beneficial ownership of
Common Stock or a change in control of the Company.

(k) SEC Documents; Financial Statements. Except as set forth on Schedule 3(k),
during the two (2) years prior to the date hereof, the Company has filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC pursuant to the reporting requirements of the 1934 Act (all
of the foregoing filed prior to the date hereof and all exhibits included
therein and financial statements, notes and schedules thereto and documents
incorporated by reference therein being hereinafter referred to as the “SEC
Documents”). The Company has delivered to the Buyers or their respective
representatives true, correct and complete copies of each of the SEC Documents
not available on the EDGAR system that have been requested by each Buyer. Except
as set forth on Schedule 3(k), as of their respective dates, the SEC Documents
complied in all material respects with the requirements of the 1934 Act and the
rules and regulations of the SEC promulgated thereunder applicable to the SEC
Documents, and none of the SEC Documents, at the time they were filed with the
SEC, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. Except as set forth on Schedule 3(k), as of their
respective dates, the financial statements of the Company included in the SEC
Documents complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto as in effect as of the time of filing. . Except as set forth on
Schedule 3(k), such financial statements have been prepared in accordance with
generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto, or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments). No other
information provided by or on behalf of the Company to the Buyers which is not
included in the SEC Documents, including, without limitation, information
referred to in Section 2(e) of this Agreement, contains any untrue statement of
a material fact or omits to state any material fact necessary in order to make
the statements therein, in the light of the circumstance under which they are or
were made and not misleading.

(l) Absence of Certain Changes. Except as disclosed in Schedule 3(l), since the
date of the Company’s most recent audited financial statements contained in a
Form 10-KSB, there has been no material adverse change and no material adverse
development in the business,

 

- 9 -



--------------------------------------------------------------------------------

assets, properties, operations, condition (financial or otherwise), results of
operations or prospects of the Company or its Subsidiaries. Except as disclosed
in Schedule 3(l), since the date of the Company’s most recent audited financials
statements contained in a Form 10-KSB, the Company has not (i) declared or paid
any dividends, (ii) sold any assets, individually or in the aggregate, in excess
of $50,000 outside of the ordinary course of business or (iii) had capital
expenditures, individually or in the aggregate, in excess of $50,000. The
Company has not taken any steps to seek protection pursuant to any bankruptcy
law nor does the Company have any knowledge or reason to believe that its
creditors intend to initiate involuntary bankruptcy proceedings or any actual
knowledge of any fact which would reasonably lead a creditor to do so. Except as
set forth on Schedule 3(l), the Company and its Subsidiaries, individually and
on a consolidated basis, are not as of the date hereof, and after giving effect
to the transactions contemplated hereby to occur at each Closing, will not be
Insolvent (as defined below). For purposes of this Section 3(l), “Insolvent”
means, with respect to any Person (as defined in Section 3(s)), (i) the present
fair saleable value of such Person’s assets is less than the amount required to
pay such Person total Indebtedness (as defined in Section 3(s)), (ii) such
Person is unable to pay its debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured, (iii) such
Person intends to incur or believes that it will incur debts that would be
beyond its ability to pay as such debts mature or (iv) such Person has
unreasonably small capital with which to conduct the business in which it is
engaged as such business is now conducted and is proposed to be conducted.

(m) No Undisclosed Events, Liabilities, Developments or Circumstances. No event,
liability, development or circumstance has occurred or exists, or is
contemplated to occur with respect to the Company, its Subsidiaries or their
respective business, properties, prospects, operations or financial condition,
that would be required to be disclosed by the Company under applicable
securities laws on a registration statement on Form S-1 filed with the SEC
relating to an issuance and sale by the Company of its Common Stock and which
has not been publicly announced.

(n) Conduct of Business; Regulatory Permits. Except as set forth on Schedule
3(n), neither the Company nor its Subsidiaries is in violation of any term of or
in default under its Certificate of Incorporation and certificate of
designations of any outstanding series of preferred stock of the Company or
Bylaws or their organizational charter or bylaws, respectively. Except as set
forth on Schedule 3(n), neither the Company nor any of its Subsidiaries is in
violation of any judgment, decree or order or any statute, ordinance, rule or
regulation applicable to the Company or its Subsidiaries, and neither the
Company nor any of its Subsidiaries will conduct its business in violation of
any of the foregoing, except in all cases for possible violations which could
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Without limiting the generality of the foregoing, except as
disclosed on Schedule 3(n), the Company is not in violation of any of the rules,
regulations or requirements of the Principal Market and has no knowledge of any
facts or circumstances that would reasonably lead to delisting or suspension of
the Common Stock by the Principal Market in the foreseeable future. Except as
disclosed on Schedule 3(n), during the two (2) years prior to the date hereof,
(i) the Common Stock has been designated for quotation on the Principal Market,
(ii) trading in the Common Stock has not been suspended by the SEC or the
Principal Market and (iii) the Company has received no communication, written or
oral, from the SEC or the Principal Market regarding the suspension or delisting
of the Common Stock from the Principal Market. The

 

- 10 -



--------------------------------------------------------------------------------

Company and its Subsidiaries possess all certificates, authorizations and
permits issued by the appropriate regulatory authorities necessary to conduct
their respective businesses, except where the failure to possess such
certificates, authorizations or permits would not have, individually or in the
aggregate, a Material Adverse Effect, and neither the Company nor any such
Subsidiary has received any notice of proceedings relating to the revocation or
modification of any such certificate, authorization or permit.

(o) Foreign Corrupt Practices. Neither the Company nor any of its Subsidiaries
nor any director, officer, agent, employee or other Person acting on behalf of
the Company or any of its Subsidiaries has, in the course of its actions for, or
on behalf of, the Company or any of its Subsidiaries (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any unlawful
bribe, rebate, payoff, influence payment, kickback or other unlawful payment to
any foreign or domestic government official or employee.

(p) Sarbanes-Oxley Act. Except as set forth on Schedule 3(p), the Company is in
compliance with any and all applicable requirements of the Sarbanes-Oxley Act of
2002 that are effective as of the date hereof, and any and all applicable rules
and regulations promulgated by the SEC thereunder that are effective as of the
date hereof.

(q) Transactions With Affiliates. Except as disclosed on Schedule 3(q), none of
the officers, directors or employees of the Company or any of its Subsidiaries
is presently a party to any transaction with the Company or any of its
Subsidiaries (other than for ordinary course services as employees, officers or
directors), including any contract, agreement or other arrangement providing for
the furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.

(r) Equity Capitalization. As of the date hereof, the authorized capital stock
of the Company consists of 300,000,000 shares of Common Stock, of which as of
the date hereof, 37,439,536 are issued and outstanding and 101,843,611 shares
are reserved for issuance pursuant to securities (other than the Notes and the
Warrants) exercisable or exchangeable for, or convertible into, shares of Common
Stock and (ii) 30,000 shares of preferred stock, of which as of the date hereof,
20,240 are issued and outstanding. All of such outstanding shares have been, or
upon issuance will be, validly issued and are fully paid and nonassessable.
Except as disclosed in Schedule 3(r), as of the date hereof: (i) none of the
Company’s capital stock is subject to preemptive rights or any other similar
rights or any liens or encumbrances suffered or permitted by the Company;
(ii) there are no outstanding options, warrants, scrip, rights to subscribe to,
calls or commitments of any character whatsoever relating to, or securities or
rights convertible into, or exercisable or exchangeable for, any capital stock
of the Company or any of its Subsidiaries, or contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to issue additional capital stock of

 

- 11 -



--------------------------------------------------------------------------------

the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
capital stock of the Company or any of its Subsidiaries; (iii) there are no
outstanding debt securities, notes, credit agreements, credit facilities or
other agreements, documents or instruments evidencing Indebtedness of the
Company or any of its Subsidiaries or by which the Company or any of its
Subsidiaries is or may become bound; (iv) there are no financing statements
securing obligations in any material amounts, either singly or in the aggregate,
filed in connection with the Company or any of its Subsidiaries; (v) there are
no agreements or arrangements under which the Company or any of its Subsidiaries
is obligated to register the sale of any of their securities under the 1933 Act
(except pursuant to the Registration Rights Agreement); (vi) there are no
outstanding securities or instruments of the Company or any of its Subsidiaries
which contain any redemption or similar provisions, and there are no contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to redeem a security of the Company or any
of its Subsidiaries; (vii) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities; (viii) the Company does not have any stock appreciation rights
or “phantom stock” plans or agreements or any similar plan or agreement; and
(ix) the Company and its Subsidiaries have no liabilities or obligations
required to be disclosed in the SEC Documents but not so disclosed in the SEC
Documents, other than those incurred in the ordinary course of the Company’s or
its Subsidiaries’ respective businesses and which, individually or in the
aggregate, do not or would not have a Material Adverse Effect. The Company has
furnished to the Buyers true, correct and complete copies of the Company’s
Certificate of Incorporation, as amended and as in effect on the date hereof
(the “Certificate of Incorporation”), and the Company’s Bylaws, as amended and
as in effect on the date hereof (the “Bylaws”), and the terms of all securities
convertible into, or exercisable or exchangeable for, shares of Common Stock and
the material rights of the holders thereof in respect thereto.

(s) Indebtedness and Other Contracts. Except as disclosed in Schedule 3(s),
neither the Company nor any of its Subsidiaries (i) has any outstanding
Indebtedness, (as defined below), (ii) is a party to any contract, agreement or
instrument, the violation of which, or default under which, by the other
party(ies) to such contract, agreement or instrument could reasonably be
expected to result in a Material Adverse Effect, (iii) is in violation of any
term of or in default under any contract, agreement or instrument relating to
any Indebtedness, except where such violations and defaults would not result,
individually or in the aggregate, in a Material Adverse Effect, or (iv) is a
party to any contract, agreement or instrument relating to any Indebtedness, the
performance of which, in the judgment of the Company’s officers, has or is
expected to have a Material Adverse Effect. Schedule 3(s) provides a detailed
description of the material terms of any such outstanding Indebtedness. For
purposes of this Agreement: (x) “Indebtedness” of any Person means, without
duplication (A) all indebtedness for borrowed money, (B) all obligations issued,
undertaken or assumed as the deferred purchase price of property or services
(including, without limitation, “capital leases” in accordance with generally
accepted accounting principles) (other than trade payables entered into in the
ordinary course of business), (C) all reimbursement or payment obligations with
respect to letters of credit, surety bonds and other similar instruments,
(D) all obligations evidenced by notes, bonds, debentures or similar
instruments, including obligations so evidenced incurred in connection with the
acquisition of property, assets or businesses, (E) all indebtedness created or
arising under any conditional sale or other title retention agreement, or
incurred as financing, in either case with respect to any property or assets

 

- 12 -



--------------------------------------------------------------------------------

acquired with the proceeds of such indebtedness (even though the rights and
remedies of the seller or bank under such agreement in the event of default are
limited to repossession or sale of such property), (F) all monetary obligations
under any leasing or similar arrangement which, in connection with generally
accepted accounting principles, consistently applied for the periods covered
thereby, is classified as a capital lease, (G) all indebtedness referred to in
clauses (A) through (F) above secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any mortgage, lien, pledge, charge, security interest or other encumbrance upon
or in any property or assets (including accounts and contract rights) owned by
any Person, even though the Person which owns such assets or property has not
assumed or become liable for the payment of such indebtedness, and (H) all
Contingent Obligations in respect of indebtedness or obligations of others of
the kinds referred to in clauses (A) through (G) above; (y) “Contingent
Obligation” means, as to any Person, any direct or indirect liability,
contingent or otherwise, of that Person with respect to any indebtedness, lease,
dividend or other obligation of another Person if the primary purpose or intent
of the Person incurring such liability, or the primary effect thereof, is to
provide assurance to the obligee of such liability that such liability will be
paid or discharged, or that any agreements relating thereto will be complied
with, or that the holders of such liability will be protected (in whole or in
part) against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.

(t) Absence of Litigation. Except as set forth on Schedule 3(t), there is no
action, suit, proceeding, inquiry or investigation before or by the Principal
Market, any court, public board, government agency, self-regulatory organization
or body pending or, to the knowledge of the Company, threatened against or
affecting the Company or any of its Subsidiaries, the Common Stock or any of the
Company’s Subsidiaries or any of the Company’s or its Subsidiaries’ officers or
directors.

(u) Insurance. The Company and each of its Subsidiaries are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and its Subsidiaries are engaged. Neither the
Company nor any such Subsidiary has been refused any insurance coverage sought
or applied for and neither the Company nor any such Subsidiary has any reason to
believe that it will not be able to renew its existing insurance coverage as and
when such coverage expires or to obtain similar coverage from similar insurers
as may be necessary to continue its business at a cost that would not have a
Material Adverse Effect.

(v) Employee Relations. (i) Neither the Company nor any of its Subsidiaries is a
party to any collective bargaining agreement or employs any member of a union.
The Company and its Subsidiaries believe that their relations with their
employees are good. No executive officer of the Company or any of its
Subsidiaries (as defined in Rule 501(f) of the 1933 Act) has notified the
Company or any such Subsidiary that such officer intends to leave the Company or
any such Subsidiary or otherwise terminate such officer’s employment with the
Company or any such Subsidiary. No executive officer of the Company or any of
its Subsidiaries is, or is now expected to be, in violation of any material term
of any employment contract, confidentiality, disclosure or proprietary
information agreement, non-competition

 

- 13 -



--------------------------------------------------------------------------------

agreement, or any other contract or agreement or any restrictive covenant, and
the continued employment of each such executive officer does not subject the
Company or any such Subsidiary to any liability with respect to any of the
foregoing matters.

(ii) The Company and its Subsidiaries are in compliance with all federal, state,
local and foreign laws and regulations respecting labor, employment and
employment practices and benefits, terms and conditions of employment and wages
and hours, except where failure to be in compliance would not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect.

(w) Title. Except as set forth on Schedule 3(w), the Company and its
Subsidiaries have good and marketable title in fee simple to all real property
and good and marketable title to all personal property owned by them which is
material to the business of the Company and its Subsidiaries, in each case,
subject to the Mortgage, Equipment Line (each, as defined in the Note), free and
clear of all liens, encumbrances and defects except such as do not materially
affect the value of such property and do not interfere with the use made and
proposed to be made of such property by the Company and any of its Subsidiaries.
Any real property and facilities held under lease by the Company and any of its
Subsidiaries are held by them under valid, subsisting and enforceable leases
with such exceptions as are not material and do not interfere with the use made
and proposed to be made of such property and buildings by the Company and its
Subsidiaries.

(x) Intellectual Property Rights. The Company and its Subsidiaries own or
possess adequate rights or licenses to use all trademarks, trade names, service
marks, service mark registrations, service names, patents, patent rights,
copyrights, inventions, licenses, approvals, governmental authorizations, trade
secrets and other intellectual property rights (“Intellectual Property Rights”)
necessary to conduct their respective businesses as now conducted except where
the failure to so own or possess would not reasonably be expected to result in a
Material Adverse Effect. None of the Company’s Intellectual Property Rights have
expired or terminated or been abandoned, or are expected to expire, terminate,
or be abandoned, within three years from the date of this Agreement. The Company
does not have any knowledge of any infringement by the Company or its
Subsidiaries of Intellectual Property Rights of others. There is no claim,
action or proceeding being made or brought, or to the knowledge of the Company,
being threatened, against the Company or its Subsidiaries regarding its
Intellectual Property Rights. The Company is unaware of any facts or
circumstances which might give rise to any of the foregoing infringements or
claims, actions or proceedings. The Company and its Subsidiaries have taken
reasonable security measures to protect the secrecy, confidentiality and value
of all of their Intellectual Property Rights.

(y) Environmental Laws. The Company and its Subsidiaries (i) are in compliance
with any and all Environmental Laws (as hereinafter defined), (ii) have received
all permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses and (iii) are in
compliance with all terms and conditions of any such permit, license or approval
where, in each of the foregoing clauses (i), (ii) and (iii), the failure to so
comply could be reasonably expected to have, individually or in the aggregate, a
Material Adverse Effect. The term “Environmental Laws” means all federal, state,
local or foreign laws relating to pollution or protection of human health or the
environment (including,

 

- 14 -



--------------------------------------------------------------------------------

without limitation, ambient air, surface water, groundwater, land surface or
subsurface strata), including, without limitation, laws relating to emissions,
discharges, releases or threatened releases of chemicals, pollutants,
contaminants, or toxic or hazardous substances or wastes (collectively,
“Hazardous Materials”) into the environment, or otherwise relating to the
manufacture, processing, distribution, use, treatment, storage, disposal,
transport or handling of Hazardous Materials, as well as all authorizations,
codes, decrees, demands or demand letters, injunctions, judgments, licenses,
notices or notice letters, orders, permits, plans or regulations issued,
entered, promulgated or approved thereunder.

(z) Subsidiary Rights. The Company or one of its Subsidiaries has the
unrestricted right to vote, and (subject to limitations imposed by applicable
law) to receive dividends and distributions on, all capital securities of its
Subsidiaries as owned by the Company or such Subsidiary.

(aa) Investment Company Status. The Company is not, and upon consummation of the
sale of the Securities will not be, an “investment company,” a company
controlled by an “investment company” or an “affiliated person” of, or
“promoter” or “principal underwriter” for, an “investment company” as such terms
are defined in the Investment Company Act of 1940, as amended.

(bb) Tax Status. The Company and each of its Subsidiaries (i) has made or filed
all foreign, federal and state income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject, (ii) has paid
all taxes and other governmental assessments and charges that are material in
amount, shown or determined to be due on such returns, reports and declarations,
except those being contested in good faith and (iii) has set aside on its books
provision reasonably adequate for the payment of all taxes for periods
subsequent to the periods to which such returns, reports or declarations apply.
There are no unpaid taxes in any material amount claimed to be due by the taxing
authority of any jurisdiction, and the officers of the Company know of no basis
for any such claim.

(cc) Off Balance Sheet Arrangements. There is no transaction, arrangement, or
other relationship between the Company and an unconsolidated or other off
balance sheet entity that is required to be disclosed by the Company in its
Exchange Act filings and is not so disclosed or that otherwise would be
reasonably likely to have a Material Adverse Effect.

(dd) Ranking of Notes. No Indebtedness of the Company is senior to or ranks pari
passu with the Notes in right of payment, whether with respect of payment of
redemptions, interest, damages or upon liquidation or dissolution or otherwise.

(ee) Registration Eligibility. The Company is eligible to register the
Conversion Shares and the Warrant Shares for resale by the Buyers using Form
SB-2 promulgated under the 1933 Act.

(ff) Transfer Taxes. On the applicable Closing Date, all stock transfer or other
taxes (other than income or similar taxes) which are required to be paid in
connection with the sale and transfer of the Securities to be sold to each Buyer
hereunder will be, or will have been, fully paid or provided for by the Company,
and all laws imposing such taxes will be or will have been complied with.

 

- 15 -



--------------------------------------------------------------------------------

(gg) Manipulation of Price. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the
Securities, (ii) sold, bid for, purchased, or paid any compensation for
soliciting purchases of, any of the Securities, or (iii) paid or agreed to pay
to any person any compensation for soliciting another to purchase any other
securities of the Company.

(hh) Disclosure. The Company confirms that neither it nor to its knowledge any
Person acting on its behalf has provided any of the Buyers or their agents or
counsel with any information that constitutes, or could reasonably be expected
to constitute, material nonpublic information other than as set forth in this
Agreement or the schedules attached hereto. The Company understands and confirms
that each of the Buyers will rely on the foregoing representations in effecting
transactions in securities of the Company. All disclosure provided to the Buyers
regarding the Company, its business and the transactions contemplated hereby,
including the Schedules to this Agreement, furnished by or on behalf of the
Company is true and correct and does not contain any untrue statement of a
material fact or omit to state any material fact necessary in order to make the
statements made therein, in the light of the circumstances under which they were
made, not misleading. Each press release issued by the Company or its
Subsidiaries during the twelve (12) months preceding the date of this Agreement
did not at the time of release contain any untrue statement of a material fact
or omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. No event or circumstance has occurred or
information exists with respect to the Company or any of its Subsidiaries or its
or their business, properties, prospects, operations or financial conditions,
which, under applicable law, rule or regulation, requires public disclosure or
announcement by the Company but which has not been so publicly announced or
disclosed.

(ii) U.S. Real Property Holding Corporation. The Company is not, nor has it ever
been, a U.S. real property holding corporation within the meaning of Section 897
of the Internal Revenue Code of 1986, as amended, and the Company shall so
certify upon any Buyer’s request.

(jj) Acknowledgement Regarding Buyers’ Trading Activity. Anything in this
Agreement or elsewhere herein to the contrary notwithstanding, but subject to
compliance by the Buyers with applicable law and the provisions of Section 4(s)
hereto, it is understood and acknowledged by the Company (i) that none of the
Buyers have been asked to agree, nor has any Buyer agreed, to desist from
purchasing or selling, long and/or short, securities of the Company, or
“derivative” securities based on securities issued by the Company or to hold the
Securities for any specified term; (ii) that past or future open market or other
transactions by any Buyer, including, without limitation, short sales or
“derivative” transactions, before or after the closing of this or future private
placement transactions, may negatively impact the market price of the Company’s
publicly-traded securities; (iii) that any Buyer, and counter parties in
“derivative” transactions to which any such Buyer is a party, directly or
indirectly, presently may have a “short” position in the Common Stock, and
(iv) that each Buyer shall not be deemed to have any

 

- 16 -



--------------------------------------------------------------------------------

affiliation with or control over any arm’s length counter-party in any
“derivative” transaction. The Company further understands and acknowledges that
(a) one or more Buyers may engage in hedging activities at various times during
the period that the Securities are outstanding, including, without limitation,
during the periods that the value of the Conversion Shares deliverable with
respect to Securities are being determined and (b) such hedging activities (if
any) could reduce the value of the existing stockholders’ equity interests in
the Company at and after the time that the hedging activities are being
conducted.

(kk) Loans Subordinated. The loan to the Company from Duane Martin, the former
CEO of the Company for $300,000 (the “Martin Loan”) is subordinated in right of
payment, whether in respect of payment of interest or upon liquidation or
dissolution or otherwise, to the Notes.

(ll) Loans Repaid. The loans to the Company from Bruce Neviaser, a shareholder
of the Company for $250,000 and $200,000 (collectively, the “Neviaser Loans”).
have been repaid in full.

(mm) Independent Nature of Buyers’ Obligations and Rights. The Company
acknowledges that the obligations of each Buyer under any Transaction Document
are several and not joint with the obligations of any other Buyer, and no Buyer
shall be responsible in any way for the performance of the obligations of any
other Buyer under any Transaction Document. The Company acknowledges that
nothing contained herein or in any other Transaction Document, and no action
taken by any Buyer pursuant hereto or thereto, shall be deemed to constitute the
Buyers as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Buyers are in any way acting in concert
or as a group with respect to such obligations or the transactions contemplated
by the Transaction Documents and the Company acknowledges that the Buyers are
not acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents. The Company acknowledges
that each Buyer shall be entitled to independently protect and enforce its
rights, including, without limitation, the rights arising out of this Agreement
or out of any other Transaction Documents, and it shall not be necessary for any
other Buyer to be joined as an additional party in any proceeding for such
purpose. The Company acknowledges that the decision of each Buyer to purchase
Securities pursuant to this Agreement has been made by such Buyer independently
of any other Buyer and independently of any information, materials, statements
or opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or of its Subsidiaries which may have made or given by
any other Buyer or by any agent or employee of any other Purchaser, and no Buyer
or any of its agents or employees shall have any liability to any Buyer (or any
other person) relating to or arising from any such information, materials,
statements or opinions. The Company acknowledges that it has elected to provide
all Buyers with the same terms and Transaction Documents for the convenience of
the Company and not because it was required or requested to do so by the Buyers
and the Buyers have retained their own counsel with respect to the transactions
contemplated hereby. The Company acknowledges that such procedure with respect
to the Transaction Documents in no way creates a presumption that the Buyers are
in any way acting in concert or as a group with respect to the Transaction
Documents or the transactions contemplated hereby or thereby.

 

- 17 -



--------------------------------------------------------------------------------

4. COVENANTS.

(a) Best Efforts. Each party shall use its best efforts timely to satisfy each
of the conditions to be satisfied by it as provided in Sections 6 and 7 of this
Agreement.

(b) Form D and Blue Sky. The Company agrees to file a Form D with respect to the
Securities as required under Regulation D and to provide a copy thereof to each
Buyer promptly after such filing. The Company shall, on or before the applicable
Closing Date, take such action as the Company shall reasonably determine is
necessary in order to obtain an exemption for or to qualify the Securities for
sale to the Buyers at the applicable Closing pursuant to this Agreement under
applicable securities or “Blue Sky” laws of the states of the United States (or
to obtain an exemption from such qualification), and shall provide evidence of
any such action so taken to the Buyers on or prior to the applicable Closing
Date. The Company shall make all filings and reports relating to the offer and
sale of the Securities required under applicable securities or “Blue Sky” laws
of the states of the United States following the applicable Closing Date.

(c) Reporting Status. From and after the 1934 Act Compliance Date (as defined in
the Registration Rights Agreement) and until the date on which the Investors (as
defined in the Registration Rights Agreement) shall have sold all the Conversion
Shares and Warrant Shares, and none of the Notes or Warrants is outstanding (the
“Reporting Period”), the Company shall file all reports required to be filed
with the SEC pursuant to the 1934 Act, and the Company shall not terminate its
status as an issuer required to file reports under the 1934 Act even if the 1934
Act or the rules and regulations thereunder would otherwise permit such
termination.

(d) Use of Proceeds. The Company will use the proceeds from the sale of the
Securities solely as set forth on Schedule 4(d).

(e) Financial Information. The Company agrees to send the following to each
Investor (as defined in the Registration Rights Agreement) during the Reporting
Period (i) unless the following are filed with the SEC through EDGAR and are
available to the public through the EDGAR system, within one (1) Business Day
after the filing thereof with the SEC, a copy of its Annual Reports on Form 10-K
or 10-KSB, any interim reports or any consolidated balance sheets, income
statements, stockholders’ equity statements and/or cash flow statements for any
period other than annual, any Current Reports on Form 8-K and any registration
statements (other than on Form S-8) or amendments filed pursuant to the 1933
Act, (ii) on the same day as the release thereof, facsimile or e-mailed copies
of all press releases issued by the Company or any of its Subsidiaries, and
(iii) copies of any notices and other information made available or given to the
stockholders of the Company generally, contemporaneously with the making
available or giving thereof to the stockholders.

(f) Listing. Following the 1934 Act Compliance Date, the Company shall promptly
secure the listing of all of the Registrable Securities (as defined in the
Registration Rights Agreement) upon each national securities exchange and
automated quotation system, if any, upon which the Common Stock is then listed
(subject to official notice of issuance) and shall maintain such listing of all
Registrable Securities from time to time issuable under the

 

- 18 -



--------------------------------------------------------------------------------

terms of the Transaction Documents. Following the 1934 Act Compliance Date, the
Company shall maintain the Common Stocks’ authorization for quotation on the
Principal Market. Following the 1934 Act Compliance Date, neither the Company
nor any of its Subsidiaries shall take any action which would be reasonably
expected to result in the delisting or suspension of the Common Stock on the
Principal Market. The Company shall pay all fees and expenses in connection with
satisfying its obligations under this Section 4(f).

(g) Fees. The Company shall reimburse Magnetar Capital Master Fund, Ltd. (a
Buyer) or its designee(s) (in addition to any other expense amounts paid to any
Buyer prior to the date of this Agreement) for all reasonable legal costs and
expenses actually incurred in connection with the transactions contemplated by
the Transaction Documents (including all reasonable legal fees and disbursements
in connection therewith, documentation and implementation of the transactions
contemplated by the Transaction Documents), which amount shall be withheld by
such Buyer from its Purchase Price at the Closing (the “Pre-Closing Costs”). The
Company shall also reimburse Magnetar Capital Master Fund, Ltd. for all
reasonable legal costs and expenses incurred after the Closing arising out of
the transactions contemplated hereby, which together with the Pre-Closing costs
shall not exceed $150,000. The Company shall be responsible for the payment of
any placement agent’s fees, financial advisory fees, or broker’s commissions
(other than for Persons engaged by any Buyer) relating to or arising out of the
transactions contemplated hereby. The Company shall pay, and hold each Buyer
harmless against, any liability, loss or expense (including, without limitation,
reasonable attorney’s fees and out-of-pocket expenses) arising in connection
with any claim relating to any such payment.

(h) Pledge of Securities. The Company acknowledges and agrees that the
Securities may be pledged pursuant to an available exemption from registration
under the 1933 Act by an Investor (as defined in the Registration Rights
Agreement) in connection with a bona fide margin agreement or other loan or
financing arrangement that is secured by the Securities. The pledge of
Securities shall not be deemed to be a transfer, sale or assignment of the
Securities hereunder, and no Investor effecting a pledge of Securities shall be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document, including, without limitation, Section 2(g) hereof; provided that an
Investor and its pledgee shall be required to comply with the provisions of
Section 2(g) hereof in order to effect a sale, transfer or assignment of
Securities to such pledgee. The Company hereby agrees to execute and deliver
such documentation as a pledgee of the Securities may reasonably request in
connection with a pledge of the Securities to such pledgee by an Investor.

(i) Disclosure of Transactions and Other Material Information. On or before
June 22, 2006, the Company shall issue a press release and file a Current Report
on Form 8-K describing the terms of the transactions contemplated by the
Transaction Documents in the form required by the 1934 Act and attaching the
material Transaction Documents (including, without limitation, this Agreement
(and all schedules to this Agreement), the form of the Notes, the form of
Warrant, the form of Registration Rights Agreement and the form of Security
Documents) as exhibits to such filing (including all attachments, the “8-K
Filing”). From and after the filing of the 8-K Filing, no Buyer shall be in
possession of material nonpublic, information received by the Company or any of
its Subsidiaries, or any of their respective officers, directors, employees or
agents that is not disclosed in the 8-K filing. The Company shall not, and shall
cause each of

 

- 19 -



--------------------------------------------------------------------------------

its Subsidiaries and its and each of their respective officers, directors,
employees and agents, not to, provide any Buyer with any material, nonpublic
information regarding the Company or any of its Subsidiaries from and after the
filing of the 8-K Filing without the express written consent of such Buyer. If a
Buyer has, or believes it has, received any such material, nonpublic information
regarding the Company or any of its Subsidiaries, it shall provide the Company
with written notice thereof. The Company shall, within five (5) Trading Days of
receipt of such notice, make public disclosure of such material, nonpublic
information. In the event of a breach of the foregoing covenant by the Company,
or any of its Subsidiaries, or any of its or their respective officers,
directors, employees and agents, in addition to any other remedy provided herein
or in the Transaction Documents, a Buyer shall have the right to make a public
disclosure, in the form of a press release, public advertisement or otherwise,
of such material, nonpublic information without the prior approval by the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees or agents. No Buyer shall have any liability to the
Company, its Subsidiaries, or any of its or their respective officers,
directors, employees, stockholders or agents, for any such disclosure. Subject
to the foregoing, neither the Company, its Subsidiaries nor any Buyer shall
issue any press releases or any other public statements with respect to the
transactions contemplated hereby; provided, however, that the Company shall be
entitled, without the prior approval of any Buyer, to make any press release or
other public disclosure with respect to such transactions (i) in substantial
conformity with the 8-K Filing and contemporaneously therewith and (ii) as is
required by applicable law and regulations (provided that in the case of clause
(i) each Buyer shall be consulted by the Company in connection with any such
press release or other public disclosure prior to its release). Without the
prior written consent of any applicable Buyer, neither the Company nor any of
its Subsidiaries or affiliates shall disclose the name of such Buyer in any
filing, announcement, release or otherwise.

(j) Additional Registration Statements. Other than as required by the
Registration Rights Agreement, dated as of February 15, 2006, by and among the
Company and the buyers listed on the Schedule of Buyers attached to the
Securities Purchase Agreement, dated as of February 15, 2006 (the “February
SPA”), until 30 days after the date that the Registration Statement (as defined
in the Registration Rights Agreement) is first declared effective by the SEC
(the “Effective Date”), the Company shall not file a registration statement
under the 1933 Act relating to securities that are not the Securities.

(k) Restriction on Redemption and Cash Dividends. So long as any Notes are
outstanding, the Company shall not, directly or indirectly, redeem, or declare
or pay any cash dividend or distribution on, the Common Stock without the prior
express written consent of the holders of Notes representing not less than 75%
of the aggregate principal amount of the then outstanding Notes.

(l) Additional Issuances. For so long as any Notes or Warrants remain
outstanding, the Company shall not, in any manner, issue or sell any equity
securities or debt securities without the prior written consent of Buyers
holding at least 75% of the principal amount of the Notes.

(m) Corporate Existence. So long as any Buyer beneficially owns any Securities,
the Company shall not be party to any Fundamental Transaction (as defined in the
Notes) unless the Company is in compliance with the applicable provisions
governing Fundamental Transactions set forth in the Notes and the Warrants.

 

- 20 -



--------------------------------------------------------------------------------

(n) Conduct of Business. The business of the Company and its Subsidiaries shall
not be conducted in violation of any law, ordinance or regulation of any
governmental entity, except where such violations would not result, either
individually or in the aggregate, in a Material Adverse Effect.

(o) Reservation of Shares. The Company shall take all action necessary to at all
times have authorized, and reserved for the purpose of issuance, no less than
110% of the sum of the number of shares of Common Stock issuable (1) upon
conversion of the Notes issued at the applicable Closing and at any prior
Closing and (2) upon exercise of the Warrants issued at such Closing and issued
at any prior Closing (without taking into account any limitations on the
Conversion of the Notes or exercise of the Warrants set forth in the Notes and
Warrants, respectively).

(p) Collateral Agent.

(i) Each Buyer hereby (a) appoints Midsummer Capital, LLC, as the collateral
agent hereunder and under the other Security Documents (in such capacity, the
“Collateral Agent”), and (b) authorizes the Collateral Agent (and its officers,
directors, employees and agents) to take such action on such Buyer’s behalf in
accordance with the terms hereof and thereof. The Collateral Agent shall not
have, by reason hereof or any of the other Security Documents, a fiduciary
relationship in respect of any Buyer. Neither the Collateral Agent nor any of
its officers, directors, employees and agents shall have any liability to any
Buyer for any action taken or omitted to be taken in connection hereof or any
other Security Document except to the extent caused by its own gross negligence
or willful misconduct, and each Buyer agrees to defend, protect, indemnify and
hold harmless the Collateral Agent and all of its officers, directors, employees
and agents (collectively, the “Indemnitees”) from and against any losses,
damages, liabilities, obligations, penalties, actions, judgments, suits, fees,
costs and expenses (including, without limitation, reasonable attorneys’ fees,
costs and expenses) incurred by such Indemnitee, whether direct, indirect or
consequential, arising from or in connection with the performance by such
Indemnitee of the duties and obligations of Collateral Agent pursuant hereto or
any of the Security Documents, other than as a result of such Collateral Agent’s
fraud, gross negligence or willful misconduct.

(ii) The Collateral Agent shall be entitled to rely upon any written notices,
statements, certificates, orders or other documents or any telephone message
believed by it in good faith to be genuine and correct and to have been signed,
sent or made by the proper Person, and with respect to all matters pertaining to
this Agreement or any of the other Transaction Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it. The Collateral
Agent may not distribute any Collateral to itself or any other Buyer without
delivering the pro rata portion of the Collateral to each of the Buyers in
accordance with the principal amount of Notes then outstanding; provided, that
the Collateral Agent shall be entitled to reasonable fess and expenses in
connection with its role as Collateral Agent.

 

- 21 -



--------------------------------------------------------------------------------

(iii) The Collateral Agent may resign from the performance of all its functions
and duties hereunder and under the Notes and the Security Documents at any time
by giving at least ten (10) Business Days’ prior written notice to the Company
and each holder of the Notes. Such resignation shall take effect upon the
acceptance by a successor Collateral Agent of appointment as provided below. If
a successor Collateral Agent has not accepted such appointment by the end of
such ten (10) Business Day period, the Collateral Agent may apply to a court of
competent jurisdiction for the appointment of a successor Collateral Agent or
for other appropriate relief. The costs and expenses (including reasonable
attorneys fees and expenses) incurred by the Collateral Agent in connection with
such proceeding shall be paid by, and be deemed an obligation of the Company. In
addition, holders of at least 75% of the outstanding principal under the Notes
may remove the Collateral Agent upon written notice to the Collateral Agent and
the Company. Upon any such notice of resignation or removal, the holders of at
least 75% of the outstanding principal under the Notes shall appoint a successor
Collateral Agent. Upon the acceptance of the appointment as Collateral Agent,
such successor Collateral Agent shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Collateral Agent, and the
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement, the Notes and the other Security Documents. After any
Collateral Agent’s resignation hereunder , the provisions of this Section 4(p)
shall inure to its benefit. If a successor Collateral Agent shall not have been
so appointed within said fifteen (15) Business Day period, the retiring
Collateral Agent shall then appoint a successor Collateral Agent who shall serve
until such time, if any, as the holders of at least 75% of the outstanding
principal under the Notes appoint a successor Collateral Agent as provided
above.

(q) Incurrence of Liens. So long as any Notes are outstanding, the Company shall
not, directly or indirectly, allow or suffer to exist any Lien, other than
Permitted Liens (as defined in the Notes), upon any property or assets
(including accounts and contract rights) owned by the Company.

(r) UCC Searches. The Company shall have delivered or caused to be delivered to
each Buyer within five (5) days following the Closing Date certified copies of
UCC search results, listing all effective financing statements which name as
debtor the Company or any of its Subsidiaries filed in the prior five years to
perfect an interest in any assets thereof, together with copies of such
financing statements, none of which, except as otherwise agreed in writing by
the Buyers, shall cover any of the Collateral (as defined in the Security
Documents) and the results of searches for any tax lien and judgment lien filed
against such Person or its property, which results, except as otherwise agreed
to in writing by the Buyers shall not show any such Liens (as defined in the
Security Documents).

(s) Trading in Common Stock. Until the 8-K Filing, no Buyer may, offer, sell,
contract to sell, hypothecate, pledge, grant any option to purchase, make any
short sale or otherwise dispose of, directly or indirectly, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Securities and Exchange Act of
1934, as amended (the “Exchange Act”) and the rules and regulations of the
Securities and Exchange Commission promulgated thereunder with respect to any
shares of Common Stock; provided, that, notwithstanding the foregoing, nothing
shall prohibit a Buyer from (i) entering into an open market transaction (that
is not a short sale transaction) to sell Common Stock purchased in an open
market transaction, (ii) pledging Securities in connection

 

- 22 -



--------------------------------------------------------------------------------

with a bona fide margin account or other loan or financing arraignment secured
by the Securities. The forgoing restriction is expressly intended to preclude
Buyers and their affiliates from engaging in any hedging or other transaction
which is designed to or which reasonably could be expected to lead to or result
in a sale or disposition of any Conversion Shares or Warrant Shares even if such
securities would be disposed of by someone other than the undersigned or
(iii) selling Securities pursuant to Rule 144. Such prohibited hedging or other
transactions would include, without limitation, any short sale or any purchase,
sale or grant of any right (including, without limitation, any put or call
option) with respect to any Conversion Shares or Warrant Shares or with respect
to any security that includes, relates to, or derives any significant part of
its value from Conversion Shares or Warrant Shares.

(t) Within 10 days of the Closing Date, unless waived by the Collateral Agent,
the Company shall deliver or cause to be delivered to the Collateral Agent the
following with respect to the real property owned by the Company or its
Subsidiaries in Savannah, Georgia (the “Savannah Real Property”):

(i) a Federal Institution Reform Recovery Enforcement Act (FIRREA) appraisal
reviewed and approved by an Member Appraisal Institute (MAI) appraiser, with no
interest, direct or indirect, in any real property owned by the Company or its
Subsidiaries or in the transactions contemplated hereby, and whose compensation
is not affected by the approval or disapproval of the transactions contemplated
hereby (including the issuance of the Notes), acceptable in all respects to
Collateral Agent;

(ii) a Phase I environmental report acceptable to Collateral Agent addressing
all environmental risks, including asbestos, radon, and lead-based paint, a
Phase II report acceptable to Collateral Agent, if required, and the
implementation of an Operations and Maintenance Plan for asbestos and lead-based
paint, if required.

(iii) a structural engineering report acceptable to the Collateral Agent, and if
the Savannah Real Property is located in a seismic zone three (3) or greater, a
seismic report including a probable maximum loss analysis based on a mean
recurrence interval of 475 years and a probability of exceedance of 10% in 50
years (hereinafter referred to as the “PML Report”).

(iv) standard mortgage documentation granting a mortgage (the “Savannah
Mortgage”) on the Savannah Real Property satisfactory to Collateral Agent and
its counsel;

(v) a copy of all leases, tenant estoppels and subordination agreements from all
tenants and from any ground lessor relating to the Savannah Real Property
reasonably satisfactory to Collateral Agent and its counsel; provided, however,
if any of the following is not reasonably satisfactory to the Collateral Agent,
the Company shall use best efforts to promptly amend any of the foregoing upon
the reasonable request of the Collateral Agent;

(vi) valid permanent certificates of occupancy and zoning confirmation letters
or zoning reports with respect to all of the improvements constructed upon the
Savannah Real Property owned by the Company;

 

- 23 -



--------------------------------------------------------------------------------

(vii) opinions of the Company’s counsel, in form and substance satisfactory to
the Collateral Agent, from counsel reasonably satisfactory to the Collateral
Agent, with respect to the due authorization, execution, delivery and
enforceability of the Savannah Mortgage, and such other matters with respect
thereto as are covered with respect to the Savannah Mortgage;

(viii) a policy of mortgagee title insurance acceptable to the Collateral Agent
and a certified survey acceptable to the Collateral Agent; and

(ix) other mortgage documentation customary for transactions of the type
contemplated hereby reasonably requested by the Collateral Agent.

(u) The Company shall have delivered or caused to be delivered to each Buyer
within ten (10) days following the Closing Date a copy of the Irrevocable
Transfer Agent Instructions, in the form of Exhibit G attached hereto, which
instructions shall have been delivered to and acknowledged in writing by the
Company’s transfer agent.

(v) Each of the holders of the Company’s Series A Preferred Stock purchased from
the Company pursuant to the February SPA shall have surrendered to the Company
for cancellation, within ten (10) days following the Closing Date, all Warrants
received pursuant to the February SPA.

5. REGISTER; TRANSFER AGENT INSTRUCTIONS.

(a) Register. The Company shall maintain at its principal executive offices (or
such other office or agency of the Company as it may designate by notice to each
holder of Securities), a register for the Notes and the Warrants in which the
Company shall record the name and address of the Person in whose name the Notes
and the Warrants have been issued (including the name and address of each
transferee), the principal amount of Notes held by such Person, the number of
Conversion Shares issuable upon conversion of the Notes and Warrant Shares
issuable upon exercise of the Warrants held by such Person. The Company shall
keep the register open and available at all times during business hours for
inspection of any Buyer or its legal representatives.

(b) Transfer Agent Instructions. The Company shall issue irrevocable
instructions to its transfer agent, and any subsequent transfer agent, to issue
certificates or credit shares to the applicable balance accounts at The
Depository Trust Company (“DTC”), registered in the name of each Buyer or its
respective nominee(s), for the Conversion Shares and the Warrant Shares issued
at the applicable Closing or upon conversion of the Notes or exercise of the
Warrants in such amounts as specified from time to time by each Buyer to the
Company upon conversion of the Notes or exercise of the Warrants in the form of
Exhibit G attached hereto (the “Irrevocable Transfer Agent Instructions”). The
Company warrants that no instruction other than the Irrevocable Transfer Agent
Instructions referred to in this Section 5(b), and stop transfer instructions to
give effect to Section 2(g) hereof, will be given by the Company to its transfer
agent with respect to the Securities, and that the Securities shall otherwise be
freely transferable on the books and records of the Company as and to the extent
provided in this

 

- 24 -



--------------------------------------------------------------------------------

Agreement and the other Transaction Documents. If a Buyer effects a sale,
assignment or transfer of the Securities in accordance with Section 2(g), the
Company shall permit the transfer and shall promptly instruct its transfer agent
to issue one or more certificates or credit shares to the applicable balance
accounts at DTC in such name and in such denominations as specified by such
Buyer to effect such sale, transfer or assignment. In the event that such sale,
assignment or transfer involves Conversion Shares or Warrant Shares sold,
assigned or transferred pursuant to an effective registration statement or
pursuant to Rule 144, the transfer agent shall issue such Securities to the
Buyer, assignee or transferee, as the case may be, without any restrictive
legend. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to a Buyer. Accordingly, the Company
acknowledges that the remedy at law for a breach of its obligations under this
Section 5(b) will be inadequate and agrees, in the event of a breach or
threatened breach by the Company of the provisions of this Section 5(b), that a
Buyer shall be entitled, in addition to all other available remedies, to an
order and/or injunction restraining any breach and requiring immediate issuance
and transfer, without the necessity of showing economic loss and without any
bond or other security being required.

6. CONDITIONS TO THE COMPANY’S OBLIGATION TO SELL.

(a) Closing Date. The obligation of the Company hereunder to issue and sell the
Notes and the related Warrants to each Buyer at the Closing is subject to the
satisfaction, at or before the Closing Date, of each of the following
conditions, provided that these conditions are for the Company’s sole benefit
and may be waived by the Company at any time in its sole discretion by providing
each Buyer with prior written notice thereof:

(i) Such Buyer shall have executed each of the Transaction Documents to which it
is a party and delivered the same to the Company.

(ii) Such Buyer and each other Buyer shall have delivered to the Company the
Purchase Price (less, in the case of Magnetar Capital Master Fund, Ltd. the
amounts withheld pursuant to Section 4(g)) for the Notes and the related
Warrants being purchased by such Buyer at the Closing by wire transfer of
immediately available funds pursuant to the wire instructions provided by the
Company.

(iii) The representations and warranties of such Buyer shall be true and correct
in all material respects as of the date when made and as of the Closing Date as
though made at that time (except for representations and warranties that speak
as of a specific date), and such Buyer shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by such
Buyer at or prior to the Closing Date.

7. CONDITIONS TO EACH BUYER’S OBLIGATION TO PURCHASE.

(a) Closing Date. The obligation of each Buyer hereunder to purchase the Notes
and the related Warrants at the Closing is subject to the satisfaction, at or
before the Closing Date, of each of the following conditions, provided that
these conditions are for each Buyer’s sole benefit and may be waived by such
Buyer at any time in its sole discretion by providing the Company with prior
written notice thereof:

 

- 25 -



--------------------------------------------------------------------------------

(i) The Company shall have duly executed and delivered to such Buyer (A) each of
the Transaction Documents and (B) the Notes (in such principal amounts as such
Buyer shall request) and the related Warrants (in such principal amounts as such
Buyer shall request) which are being purchased by such Buyer at the Closing
pursuant to this Agreement.

(ii) Such Buyer shall have received the opinion of Holland & Knight, LLP, the
Company’s outside counsel, dated as of the Closing Date, in substantially the
form of Exhibit H attached hereto.

(iii) The Company shall have delivered to such Buyer (i) a certificate
evidencing the formation and good standing of the Company and each of its
Subsidiaries in such entity’s jurisdiction of formation issued by the Secretary
of State (or comparable office) of such jurisdiction or (ii) a written
confirmation from the Company’s service agent evidencing the formation and good
standing of the Company and each of its Subsidiaries in such entity’s
jurisdiction or formation as of a date within 10 days of the Closing Date.

(iv) The Company shall have delivered to such Buyer (i) a certificate evidencing
the Company’s qualification as a foreign corporation and good standing issued by
the Secretary of State (or comparable office) of each jurisdiction in which the
Company conducts business and is required to so qualify or (ii) a written
certification from the Company’s service agent evidencing the Company’s
qualification as a foreign corporation in good standing in each jurisdiction in
which the Company conducts business and is required to so qualify as of a date
within 10 days of the Closing Date.

(v) The Company shall have delivered to such Buyer a certificate, executed by
the Secretary of the Company and dated as of the Closing Date, as to (i) the
resolutions consistent with Section 3(b) as adopted by the Company’s Board of
Directors in a form reasonably acceptable to such Buyer, (ii) the Certificate of
Incorporation and (iii) the Bylaws, each as in effect at the Closing, in the
form attached hereto as Exhibit I.

(vi) The representations and warranties of the Company shall be true and correct
as of the date when made and as of the Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all respects with
the covenants, agreements and conditions required by the Transaction Documents
to be performed, satisfied or complied with by the Company at or prior to the
Closing Date. Such Buyer shall have received a certificate, executed by the
Chief Executive Officer of the Company, dated as of the Closing Date, to the
foregoing effect and as to such other matters as may be reasonably requested by
such Buyer in the form attached hereto as Exhibit J.

(vii) Each of the Buyers set forth on the Schedule of Buyers hereto shall have
purchased the Notes and Warrants set forth opposite such Buyer’s name on the
Schedule of Buyers.

(viii) The Company shall have obtained all governmental, regulatory or third
party consents and approvals, if any, necessary for the sale of the Securities.

 

- 26 -



--------------------------------------------------------------------------------

(ix) In accordance with the terms of the Security Documents, the Company shall
have:

(1) filed such financing statements and other documents in such offices as the
Collateral Agent may request to perfect the security interests granted by the
Security Agreement (it being understood that in no event shall financing
statements be filed against fixtures in the local jurisdictions of their
location); and

(2) delivered to the Collateral Agent all certificates evidencing any of the
Pledged Shares (as defined in the Pledge Agreement), accompanied by undated
stock or other powers duly executed in blank.

(x) The Company shall have delivered to such Buyer such other documents relating
to the transactions contemplated by this Agreement as such Buyer or its counsel
may reasonably request.

8. TERMINATION. In the event that the Closing shall not have occurred with
respect to a Buyer on or before five (5) Business Days from the date hereof due
to the Company’s or such Buyer’s failure to satisfy the conditions set forth in
Sections 6 and 7 above (and the nonbreaching party’s failure to waive such
unsatisfied condition(s)), the nonbreaching party shall have the option to
terminate this Agreement with respect to such breaching party at the close of
business on such date without liability of any party to any other party;
provided, however, if this Agreement is terminated pursuant to this Section 8,
the Company shall remain obligated to reimburse the non-breaching Buyers for the
expenses described in Section 4(g) above.

9. MISCELLANEOUS.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

- 27 -



--------------------------------------------------------------------------------

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party; provided that a facsimile signature shall be
considered due execution and shall be binding upon the signatory thereto with
the same force and effect as if the signature were an original, not a facsimile
signature.

(c) Headings. The headings of this Agreement are for convenience of reference
and shall not form part of, or affect the interpretation of, this Agreement.

(d) Severability. If any provision of this Agreement shall be invalid or
unenforceable in any jurisdiction, such invalidity or unenforceability shall not
affect the validity or enforceability of the remainder of this Agreement in that
jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.

(e) Entire Agreement; Amendments. This Agreement and the other Transaction
Documents supersede all other prior oral or written agreements between the
Buyers, the Company, their affiliates and Persons acting on their behalf with
respect to the matters discussed herein, and this Agreement, the other
Transaction Documents and the instruments referenced herein and therein contain
the entire understanding of the parties with respect to the matters covered
herein and therein and, except as specifically set forth herein or therein,
neither the Company nor any Buyer makes any representation, warranty, covenant
or undertaking with respect to such matters. No provision of this Agreement may
be amended other than by an instrument in writing signed by the Company and the
holders of at least 75% of the aggregate number of Registrable Securities issued
and issuable hereunder and under the Notes, and any amendment to this Agreement
made in conformity with the provisions of this Section 9(e) shall be binding on
all Buyers and holders of Securities, as applicable. No provision hereof may be
waived other than by an instrument in writing signed by the party against whom
enforcement is sought. No such amendment shall be effective to the extent that
it applies to less than all of the holders of the applicable Securities then
outstanding. No consideration shall be offered or paid to any Person to amend or
consent to a waiver or modification of any provision of any of the Transaction
Documents unless the same consideration also is offered to all of the parties to
the Transaction Documents, holders of Notes or holders of the Warrants, as the
case may be. The Company has not, directly or indirectly, made any agreements
with any Buyers relating to the terms or conditions of the transactions
contemplated by the Transaction Documents except as set forth in the Transaction
Documents. Without limiting the foregoing, the Company confirms that, except as
set forth in this Agreement, no Buyer has made any commitment or promise or has
any other obligation to provide any financing to the Company or otherwise.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party); or (iii) one Business Day after deposit with an

 

- 28 -



--------------------------------------------------------------------------------

overnight courier service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be:

If to the Company:

Universal Food & Beverage Company

3830 Commerce Drive,

St. Charles, Illinois 60174

Telephone: (630) 584-8670

Facsimile: (630) 584-8674

Attention: Chief Executive Officer

With a copy (for informational purposes only) to:

Holland & Knight, LLP

One MidAmerica Plaza, Suite 1000

Oakbrook Terrace, IL 60133

Telephone: (630) 954-2100

Facsimile: (630) 954-2112

Attention: Carl A. Neumann, Esq.

If to the Transfer Agent:

Interwest Transfer Co., Inc.

1981 East 4800 South, Suite 100

Salt Lake City, UT 84117

Telephone: (801) 272-9294

Facsimile: (801) 277-3147

Attention: Melina Orth

If to a Buyer, to its address and facsimile number set forth on the Schedule of
Buyers, with copies to such Buyer’s representatives as set forth on the Schedule
of Buyers,

with a copy (for informational purposes only) to:

Schulte Roth & Zabel LLP

919 Third Avenue

New York, New York 10022

Telephone: (212) 756-2000

Facsimile: (212) 593-5955

Attention: Eleazer N. Klein, Esq.

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number

 

- 29 -



--------------------------------------------------------------------------------

and an image of the first page of such transmission or (C) provided by an
overnight courier service shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from an overnight courier service in accordance
with clause (i), (ii) or (iii) above, respectively.

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns,
including any purchasers of the Notes or the Warrants. The Company shall not
assign this Agreement or any rights or obligations hereunder without the prior
written consent of the holders of at least 75% of the aggregate number of
Registrable Securities issued and issuable hereunder, including by way of a
Fundamental Transaction (unless the Company is in compliance with the applicable
provisions governing Fundamental Transactions set forth in the Notes and the
Warrants). A Buyer may assign some or all of its rights hereunder without the
consent of the Company, in which event such assignee shall be deemed to be a
Buyer hereunder with respect to such assigned rights.

(h) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and assigns, and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person.

(i) Survival. Unless this Agreement is terminated under Section 8, the
representations and warranties of the Company and the Buyers contained in
Sections 2 and 3, and the agreements and covenants set forth in Sections 4, 5
and 9 shall survive the Closing. Each Buyer shall be responsible only for its
own representations, warranties, agreements and covenants hereunder.

(j) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(k) Indemnification. In consideration of each Buyer’s execution and delivery of
the Transaction Documents and acquiring the Securities thereunder and in
addition to all of the Company’s other obligations under the Transaction
Documents, the Company shall defend, protect, indemnify and hold harmless each
Buyer and each other holder of the Securities and all of their stockholders,
partners, members, officers, directors, employees and direct or indirect
investors and any of the foregoing Persons’ agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the “Indemnitees”)
from and against any and all actions, causes of action, suits, claims, losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys’ fees and disbursements (the “Indemnified Liabilities”), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby or
(c) any cause of action, suit or claim brought or

 

- 30 -



--------------------------------------------------------------------------------

made against such Indemnitee by a third party (including for these purposes a
derivative action brought on behalf of the Company) and arising out of or
resulting from (i) the execution, delivery, performance or enforcement of the
Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby, (ii) any transaction financed or to be financed
in whole or in part, directly or indirectly, with the proceeds of the issuance
of the Securities, (iii) any disclosure made by such Buyer pursuant to
Section 4(i), or (iv) the status of such Buyer or holder of the Securities as an
investor in the Company pursuant to the transactions contemplated by the
Transaction Documents. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Indemnified
Liabilities which is permissible under applicable law. Except as otherwise set
forth herein, the mechanics and procedures with respect to the rights and
obligations under this Section 9(k) shall be the same as those set forth in
Section 6 of the Registration Rights Agreement.

(l) No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party.

(m) Remedies. Each Buyer and each holder of the Securities shall have all rights
and remedies set forth in the Transaction Documents and all rights and remedies
which such holders have been granted at any time under any other agreement or
contract and all of the rights which such holders have under any law. Any Person
having any rights under any provision of this Agreement shall be entitled to
enforce such rights specifically (without posting a bond or other security), to
recover damages by reason of any breach of any provision of this Agreement and
to exercise all other rights granted by law. Furthermore, the Company recognizes
that in the event that it fails to perform, observe, or discharge any or all of
its obligations under the Transaction Documents, any remedy at law may prove to
be inadequate relief to the Buyers. The Company therefore agrees that the Buyers
shall be entitled to seek temporary and permanent injunctive relief in any such
case without the necessity of proving actual damages and without posting a bond
or other security.

(n) Rescission and Withdrawal Right. Notwithstanding anything to the contrary
contained in (and without limiting any similar provisions of) the Transaction
Documents, whenever any Buyer exercises a right, election, demand or option
under a Transaction Document and the Company does not timely perform its related
obligations within the periods therein provided, then such Buyer may rescind or
withdraw, in its sole discretion from time to time upon written notice to the
Company, any relevant notice, demand or election in whole or in part without
prejudice to its future actions and rights.

(o) Payment Set Aside. To the extent that the Company makes a payment or
payments to the Buyers hereunder or pursuant to any of the other Transaction
Documents or the Buyers enforce or exercise their rights hereunder or
thereunder, and such payment or payments or the proceeds of such enforcement or
exercise or any part thereof are subsequently invalidated, declared to be
fraudulent or preferential, set aside, recovered from, disgorged by or are
required to be refunded, repaid or otherwise restored to the Company, a trustee,
receiver or any other Person under any law (including, without limitation, any
bankruptcy law, foreign, state or federal law, common law or equitable cause of
action), then to the extent of any such restoration the

 

- 31 -



--------------------------------------------------------------------------------

obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such enforcement or setoff had not occurred.

(p) Independent Nature of Buyers’ Obligations and Rights. The obligations of
each Buyer under any Transaction Document are several and not joint with the
obligations of any other Buyer, and no Buyer shall be responsible in any way for
the performance of the obligations of any other Buyer under any Transaction
Document. Nothing contained herein or in any other Transaction Document, and no
action taken by any Buyer pursuant hereto or thereto, shall be deemed to
constitute the Buyers as a partnership, an association, a joint venture or any
other kind of entity, or create a presumption that the Buyers are in any way
acting in concert or as a group with respect to such obligations or the
transactions contemplated by the Transaction Documents and the Company
acknowledges that the Buyers are not acting in concert or as a group with
respect to such obligations or the transactions contemplated by the Transaction
Documents. Each Buyer confirms that it has independently participated in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel and advisors. Each Buyer shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other Transaction Documents, and it shall not be
necessary for any other Buyer to be joined as an additional party in any
proceeding for such purpose.

[Signature Page Follows]

 

- 32 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Buyer and the Company have caused their respective
signature page to this Securities Purchase Agreement to be duly executed as of
the date first written above.

 

COMPANY:

 

UNIVERSAL FOOD & BEVERAGE COMPANY

By:  

/s/ August J. Liguori

Name:   August J. Liguori Title:   Chief Executive Officer

 

 

[BUYERS’ SIGNATURES]



--------------------------------------------------------------------------------

EXHIBITS

 

Exhibit A    Form of Notes Exhibit B    Form of Warrant Exhibit C   
Registration Rights Agreement Exhibit D    Form of Pledge Agreement Exhibit E   
Form of Security Agreement Exhibit F    Form of Guarantee Exhibit G    Form of
Irrevocable Transfer Agent Instructions Exhibit H    Form of Outside Company
Counsel Opinion Exhibit I    Form of Secretary’s Certificate Exhibit J    Form
of Officer’s Certificate



--------------------------------------------------------------------------------

SCHEDULES

 

Schedule 3(a)    Subsidiaries Schedule 3(b)    Authorization; Enforcement;
Validity Schedule 3(c)    Issuance of Securities Schedule 3(e)    Consents
Schedule 3(k)    SEC Documents; Financial Statements Schedule 3(l)    Absence of
Certain Changes Schedule 3(n)    Conduct of Business; Regulatory Permits
Schedule 3(p)    Sarbanes-Oxley Act Schedule 3(q)    Transactions with
Affiliates Schedule 3(r)    Equity Capitalization Schedule 3(s)    Indebtedness
and Other Contracts Schedule 3(t)    Litigation Schedule 3(w)    Title
Schedule 3(dd)    Ranking of Notes Schedule 4(d)    Use of Proceeds



--------------------------------------------------------------------------------

Schedules to

Securities Purchase Agreement

dated as of June 22, 2006

by and between

Universal Food & Beverage Company

and the Buyers Identified in that Agreement



--------------------------------------------------------------------------------

Schedule 3(a)

1. Universal Food & Beverage Company, a Delaware Corporation (“Delaware
Subsidiary”).

2. Universal Food & Beverage Company of Virginia, a Virginia Corporation
(“Virginia Subsidiary”).

3. Universal Food & Beverage Company of Georgia, a Georgia Corporation (“Georgia
Subsidiary”).



--------------------------------------------------------------------------------

Schedule 3(e)

1. Rights of preferred shareholders. The holders of the Company’s Preferred
Series A stock have certain rights and preferences as set forth in the Company’s
Articles of Incorporation and related Certificate of Designation. The Company is
required to obtain the consent of the Preferred Stockholders in connection with
the transactions contemplated by this Agreement.

2. The Company has been notified by the NASD that the Company’s Common Stock
will not be eligible for quotation on, and will be removed from, the OTC
Bulletin Board as of June 25, 2006 for failure to meet its current reporting
obligations under Rule 6530 unless the Company files its Form 10-QSB for the
quarter ended March 31, 2006 before that date.



--------------------------------------------------------------------------------

Schedule 3(k)

1. The Company has not filed its Quarterly Report on Form 10-QSB for the quarter
ended March 31, 2006. See the Company’s Current Report on Form 8-K filed with
the SEC on June 7, 2006.

2. The Company has not filed a required amendment to its Form 8-K relating to
financial statements in connection with the Georgia Subsidiary’s acquisition of
a business located in Savannah Georgia from California Natural Products.

3. The Company will, but has not yet filed an Amendment to its Form 10-KSB for
2005.

4. The Company failed to report on a timely basis the election of Mr. August
Ligouri to the Company’s Board of Directors. A Form 8-K regarding such election
has been filed as of the date of this Agreement.



--------------------------------------------------------------------------------

Schedule 3(l)

1. Prior to the transactions contemplated by this Agreement, the Company’s
management believes that the Company would meet the Agreement’s definition of
“Insolvent” as provided in clauses (iii) and (iv).

2. As reported in the Company’s Form 8-K filed with the SEC on June 7, 2006 (the
“June 7, 2006 8-K”), in connection with his preparation of the interim financial
information for the first quarter of 2006, the Company’s Chief Financial Officer
discovered certain financial transactions involving Mr. Duane Martin, the former
Chief Executive Officer of the Company, that did not appear to be properly
reflected in the Company’s financial records. As a result, the Company’s Board
of Directors is undertaking a complete investigation into all of the activities
of Mr. Martin during his tenure with the Company and intends to hire an
independent certified fraud/forensic auditor to assist it in that investigation.
At the June 1, 2006 Board meeting, Mr. Martin stated that he intended to
cooperate in the Company’s investigation and looks forward to its prompt
conclusion. Once it makes its findings, the Board intends to take all
appropriate additional actions consistent with the best interest of
shareholders.

3. As reported in the Company’s Form 8-K filed with the SEC on June 13, 2006
(the “June 13, 2006 8-K”), the Company intends to restate its 2005 financial
statements.

 



--------------------------------------------------------------------------------

Schedule 3(n)

 

1. The matters disclosed in June 7, 2006 8-K are fully incorporated herein by
reference.

 

2. See paragraph 2 of Schedule 3(e), which is incorporated herein by reference.



--------------------------------------------------------------------------------

Schedule 3(p)

The investigation described in paragraph 2 of Schedule 3(l) may identify
violations of the Sarbanes-Oxley Act.



--------------------------------------------------------------------------------

Schedule 3(q)

1. There is an outstanding contractual obligation to provide options to purchase
460,000 shares of the Company’s common stock to John F. Levy, the Company’s
former interim financial officer ,at an exercise price of $0.70 per share (the
closing price of the Common Stock on the day prior to the November 28, 2005
agreement) pursuant to a stock option agreement to be approved by the Board of
Directors.

2. There is a lease for a pick-up truck between the Company and Marc Fry. The
rent is $225 per month. The truck is used at the water plant in Independence,
Virginia.

3. The Company owes the following executive officers the following amounts as
defined compensation as of the date of this Agreement (officers agreed to defer
50% of their compensation until the Company’s operations reaches an annual
revenue rate of $4 million):

 

Name

   Deferred Compensation Owed  

Duane N. Martin

   $ 167,788.55 *

Marc R. Fry

   $ 119,471.18  

Ralph M. Passino

   $ 94,791.71 *

Joseph Balistreri

   $ 67,115.40  

Charles Sizer

   $ 97,451.96  

--------------------------------------------------------------------------------

* The Company is investigating whether these deferred compensation amounts have
in fact been paid or partially paid as of the date of this Agreement.

4. See paragraph 2 of Schedule 3(l) which is incorporated herein by reference.

 



--------------------------------------------------------------------------------

Schedule 3(r)

(i) The Series A preferred stockholders have rights to participate in future
stock offerings under the February SPA.

(ii) As of the date of this Agreement, there were issued and outstanding
37,439,536 shares of our common stock and 20,204 shares of our Series A
preferred stock. As of the date of this Agreement, there are outstanding rights,
warrants and options to acquire up to 70,567,247 shares of our common stock,
including the common stock issuable on conversion of our Series A preferred
stock and the outstanding common stock purchase warrants and options for our
common stock described below. In addition, our contractual obligations with the
holders of certain of these rights requires that we reserve between 110% and
125% of the shares currently issuable on conversion or exercise.

 

Description

  

No. of Shares

Subject to Rights

  

Exercise or

Conversion Price

  

Shares Reserved

For Issuance

Common stock purchase warrants issued in connection with March 2005 acquisition
of IWG assets

   3,000,000    $ 1.00    3,000,000

Common stock issuable on litigation settlement

   1,000,000      N/A    1,000,000

Common stock awards under the consultants’ compensation plan

   0      N/A    837,500

Common stock purchase warrants issued to December 2005 senior convertible
exchangeable note holders

   2,464,647    $ 0.01    2,711,111

Common stock issuable in conversion of Series A preferred stock

   40,408,000    $ 0.50    50,510,000

Common stock issuable as dividend on convertible preferred stock

   N/A      N/A    6,061,200

Common stock purchase warrants issued to preferred stock holders

   20,204,000    $ 0.70    25,255,000

Common stock purchase warrants issued to Illington Capital, Inc.

   3,030,600    $ 0.50    3,030,600

Common stock issuable on exercise of awards under 2006 Omnibus Stock Plan

   460,000    $ 0.70    14,000,000

Total

   70,567,247       101,843,611

(iii) Secured Mortgage Note dated March 31, 2005 payable by the Virginia
Subsidiary to Grayson National Bank in the original principal amount of
$2,500,000 due March 31, 2035 (“Virginia Mortgage Note”).

(iv) Deed of Trust dated March 31, 2005 between Grayson National Bank and the
Virginia Subsidiary securing the Virginia Mortgage Note.

(v) 1. Registration Rights Agreement dated as of December 30, 2005.

2. Registration Rights Agreement dated as of February 16, 2006.

 

(vi)     1.    The Series A preferred stock.

 

(vii)    1.    The Series A preferred stock.

           2.    Outstanding warrants to purchase Common Stock.



--------------------------------------------------------------------------------

Schedule 3(s)

1. The Virginia Mortgage Note. The current amount outstanding on this note is
$2,461,858.29.

2. Guaranty of the Company dated March 31, 2005 in favor of Grayson National
Bank with respect to Virginia Subsidiary obligations under the Virginia Mortgage
Note.

3. Guaranty of the Delaware Subsidiary dated March 31, 2005 in favor of Grayson
National Bank with respect to Virginia Subsidiary obligations under the Virginia
Mortgage Note.

4. The Company may incur the indebtedness in accordance with the terms of this
Agreement, the Notes and the other documents delivered in connection therewith.

 



--------------------------------------------------------------------------------

Schedule 3(t)

1. See paragraph 2 of Schedule 3(e) which is incorporated by reference.

2. The Company is the defendant in the lawsuit Julie A. Bytnar v. Universal
Food & Beverage Company No. 06 CH 07518 filed in the Circuit Court of Cook
County, Illinois on April 17, 2006. The complaint in this lawsuit sought to
compel the Company to issue 100,000 restricted common shares in the Company to
the plaintiff according to the terms of a certain Settlement Agreement dated
December 12, 2004. All of the subject shares have been issued to and received by
the plaintiff as of the date of this Agreement. The lawsuit remains un-dismissed
as of the date of this Agreement pending resolution of the payment by the
Company of plaintiff’s attorneys fees in the amount of $3,970.00, which
plaintiff claims are owed by the Company under the terms of the Settlement
Agreement.

3. Mr. Kenneth Swaisland has threatened legal action against the Company based
on a claim that the Company owes him approximately $200,000 in connection with a
purported transaction between himself, the Company and a certain Mr. Trump, a
resident of Florida. The purported transaction was allegedly entered into while
Mr. Duane Martin was Chief Executive Officer of the Company. Mr. Swaisland
alleges that he dealt with Mr. Martin on this matter and that Mr. Martin was
acting on behalf of the Company and not on behalf of himself individually. Under
this purported transaction, Mr. Swaisland agreed to transfer 200,000 free
trading shares of Universal stock which he owned to Mr. Trump’s account in order
to assist Universal establish a business relationship with Mr. Trump’s company,
and such stock was returnable to Mr. Swaisland upon demand. Mr. Swaisland
alleges he has an agreement with Universal whereby Universal has guaranteed a
payment to Mr. Swaisland to compensate Mr. Swaisland for the failure of
Mr. Trump to return the stock. As of the date of this Agreement, no copy of any
such agreement has been provided to the Company by Mr. Swaisland or by any other
party. The Company is continuing its investigation of this matter.



--------------------------------------------------------------------------------

Schedule 3(w)

There are liens on the assets of the Company and its Subsidiaries established by
the following agreements:

1. Grayson National Bank Deed of Trust dated March 31, 2005.



--------------------------------------------------------------------------------

Schedule 3(gg)

1. The investigation described in paragraph 2 of Schedule 3(l) may identify
transactions involving the Company’s former CEO which are identified in clauses
(i), (ii) and (iii) of Section 3(gg) of this Agreement.



--------------------------------------------------------------------------------

Schedule 4(d)

Use of Proceeds

 

$2,000,000    Universal working capital for operations $500,000    Universal
allocated for Virginia operations $200,000    Universal to fund costs to
initiate program with Dark Dog $300,000    Universal for investigation, catch up
in accounts payable and completing financial statements and SEC filings $150,000
   Legal fees to Schulte, Roth & Zabel, LLP and Holland & Knight LLP $3,150,000
   Total